DETAILED ACTION

1.	This Office Action is in response to amendments filed on Jan. 12, 2022. No claims have been amended. Claims 1-20 have been previously cancelled. No new claims have been added. Therefore, Claims 21-40 are presented for examination. Now claims 21-40 are pending.
2.	Claims 21-40 are allowed.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
4. 	Applicant’s arguments filed Jan. 12, 2022 have been fully considered and are persuasive.
5.	Applicant(s) filed amendment on 01/04/2022 are persuasive on page 8 of applicant’s remarks. Therefore, application is in condition to be allowed.
6.	 Double Patenting: This application is rejected on the ground of obviousness-type double patenting rejection as being unpatentable over U.S. patent 10,182,042 B2. However, applicants filed terminal disclaimer on 01/12/2021 and was approved on 01/13/2022 which is sufficient to overcome obviousness-type double patenting rejection.

Terminal Disclaimer
7. 	The terminal disclaimer filed on 01/12/2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of U.S patent 
                                                                                    
Allowable Subject Matter
8. 	Independent claims 21 and 31 are allowed over prior art of record. Dependent claims 22-30 and 32-40 depend on the above-mentioned independent claims 21 and 31 are allowed by virtue of its dependency.

Examiner’s Statement of Reasons for Allowance
9.	The following is an examiner’s statement of reasons for allowance: Independent claims 21 and 31 are allowed in view of the prior art. 
The closest prior art of Arturo Bejar (US 2007/0038674), discloses allowing parties to share data by selecting it and transforming some or all of it in a manner that makes its detection difficult or impossible, the parties then provide the transformed data, and optionally other data which may or may not be transformed, to one of the parties or to a third party, who may perform analysis on the data. 
Kumar et al. (US 8,468,119), discloses receiving a first identification of two or more records that match and to search at least two sources of data to locate a set of potential matching records, based on element transformation to determine common characteristics of the two or more records and publishing the set of potential matching records, receiving a second identification of matching members of the set, and searching at least one repository to locate further matching records based on the second identification and the common characteristics.
None of the prior art of record teaches or made obvious the feature: "the first identifier vector encrypted with a first encryption that is commutative and comprising a first identifier, a 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. Therefore, claim 21 is considered to be allowable. Independent claim 31 recites similar limitations to those found in claim 21. Therefore, claim 31 is considered to be allowable for the same reasons as discussed with claim 21 above. 
Dependent claims 22-30 and 32-40 depend upon the above-mentioned allowed claims 21 and 31 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

10.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shaked et al. (US 20170170960) discloses data analytics on encrypted data elements is disclosed. One example is a system including a first data system, a second data system, and a data analytics system. The data analytics system maps the encrypted data elements to an analytics space, performs data analytics based on the mapped data elements, and distributes, via a computing device, results of the data analytics to an information retrieval system.
Urbina et al. 2014 IEEE International Conference on Smart Grid Communications, “On the Practicality of Detecting Anomalies with Encrypted Traffic in AMI”, discloses reconciling the twin goals of confidentiality and monitoring by investigating their practical use on a set of real-world packet-level traces collected at an operational AMI network. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/
 Examiner, Art Unit 2437